Citation Nr: 0842413	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include arthritic change.  

2.  Entitlement to service connection for a left flat foot, 
to include as secondary to the service-connected right knee 
disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions, dated in August 2003 
and June 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania and 
Jackson, Mississippi, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1964 
to April 1967, appealed the decisions to the BVA and the 
case was referred to the Board for appellate review.  

In March 2007, the veteran raised a service connection claim 
for diabetes.  However, this matter is not before the Board 
because it has not been prepared for appellate review.  
Therefore, the Board refers this matter to the RO for 
appropriate action.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
this regard, the Board is of the opinion that the record 
reflects a need for VA examinations prior to further 
appellate review.  The veteran contends that his left knee 
arthritis and left foot are secondary to his service-
connected right knee disability.  In April 2007, a private 
examiner noted the veteran had a progressive flat foot of 
the left ankle and concluded that it is as likely as not 
that the left knee and left ankle have been aggravated and 
exacerbated by disproportionate weight bearing as a result 
of the progressive degenerative arthritis involving the 
right knee.  However, it is not clear that the private 
examiner had the benefit of a review of all medical records 
associated with the veteran's claims file.  Under these 
circumstances, the Board is of the opinion that the veteran 
should be afforded a VA examination to address the etiology 
of his left knee arthritis and left flat foot, including 
whether those disorders have been aggravated by his service-
connected right knee disability.  

In addition, In March 2008 the veteran testified that his 
right knee disability has worsened since his last VA 
examination in May 2007.  He submitted medical evidence 
showing an increase in right knee pain and a decrease in 
range of motion.  Under these circumstances the Board 
believes that the veteran should be afforded another VA 
examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
examination to determine the nature and 
etiology of his left knee disorder, to 
include arthritic change, and left flat 
foot.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, offer 
comments and an opinion as to the most 
likely etiology of any currently 
diagnosed left knee disorder, to include 
arthritic change, and left flat foot.  
The examiner should offer an opinion as 
to whether the veteran's left knee 
disorder, to include arthritic change, 
and left flat foot are causally or 
etiologically related to the service-
connected right knee disability.  The 
examiner should also address whether the 
service connected right knee disability 
chronically worsens or increases the 
severity of the left knee disorder, to 
include arthritic change, and left flat 
foot.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2. The veteran should be afforded an 
examination of his right knee to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's right knee in detail, including 
the degree of limitation of extension, 
the degree of limitation of flexion, and 
the degree of recurrent subluxation or 
lateral instability.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




